NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2329-17T4

RICHARD BENNETT,

          Plaintiff-Respondent,

v.

CHERYL BENNETT,

     Defendant-Appellant.
____________________________

                   Argued March 11, 2019 – Decided June 5, 2019

                   Before Judges Sumners and Mitterhoff.

                   On appeal from Superior Court of New Jersey,
                   Chancery Division, Family Part, Morris County,
                   Docket No. FM-14-0439-99.

                   Salvatore A. Simeone argued the cause for appellant
                   (Weiner Law Group, LLP, attorneys; Salvatore A.
                   Simeone, on the briefs).

                   Lawrence D. Forster argued the cause for respondent
                   (Forster Arbore Velez, attorneys; Lawrence D. Forster,
                   of counsel; Thomas Ercolano, III, on the brief).

PER CURIAM
      The parties having filed a stipulation of dismissal, it is hereby ordered that

the appeal is dismissed with prejudice and without costs.




                                                                            A-2329-17T4
                                         2